Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 1 of 19 PAGEID #: 511




                                                                   ELECTRONICALLY FILED

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JANES DOE S.W.,                                  Civil Action: 2:19-cv-1194

       Plaintiff,                                Chief Judge Algenon L. Marbley
v.                                               Chief Magistrate Judge Elizabeth P. Deavers

LORAIN-ELYRIA MOTEL, INC., et al.,               ANSWER   OF   DEFENDANT     BEST
                                                 WESTERN INTERNATIONAL, INC.
       Defendants
                                                 Jury Demand Endorsed Herein

       Come now the Defendant, Best Western International, Inc., by and through counsel, and

hereby state as follows for its Answer to Plaintiff’s Complaint.

                                       INTRODUCTION

       1.       This paragraph contains no allegations against Defendant, thus no response is

required.    To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph.

       2.       Defendant denies the allegations contained in Paragraph 2 of Plaintiff’s

Complaint.

       3.       This paragraph contains no allegations against Defendant, thus no response is

required.    To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph for lack of knowledge.

       4.       Defendant denies the allegations contained in Paragraph 4 of Plaintiff’s

Complaint for lack of knowledge.
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 2 of 19 PAGEID #: 512




         5.        Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 5.

         6.        Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 6 of Plaintiff’s Complaint.

                                   JURISDICTION AND VENUE

         7.        Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s

Complaint.

         8.        Defendant denies the allegations contained in Paragraph 8 of Plaintiff’s

Complaint for lack of knowledge.

                                              PARTIES

         9.        Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         10.       Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s

Complaint for lack of knowledge.

         11.       Defendant denies the allegations contained in Paragraph 11 of Plaintiff’s

Complaint for lack of knowledge.

         12.       Defendant admits that it may be served with process through its registered agent,

but denies the remaining allegations contained in Paragraph 12 of Plaintiff’s Complaint.

         13.       Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s

Complaint.




4811-3352-1848.1                                   2
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 3 of 19 PAGEID #: 513




         14.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         15.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         16.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         17.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

                                                ALLEGATIONS

               I.      THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE
                       NATIONAL SEX TRAFFICKING EPIDEMIC

         18.        Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         19.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         20.        This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.



4811-3352-1848.1                                   3
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 4 of 19 PAGEID #: 514




         21.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         22.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         23.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         24.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         25.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         26.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         27.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.




4811-3352-1848.1                                 4
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 5 of 19 PAGEID #: 515




         28.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         29.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         30.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         31.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         32.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         33.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         34.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.




4811-3352-1848.1                                 5
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 6 of 19 PAGEID #: 516




         35.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph,

         36.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         37.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         38.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         39.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         40.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         41.       This paragraph contains no allegations against Defendant, thus no response is

required.

         42.       This paragraph contains no allegations against Defendant, thus no response is

required.




4811-3352-1848.1                                 6
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 7 of 19 PAGEID #: 517




         43.         This paragraph contains no allegations against Defendant, thus no response is

required.

         44.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph,

         45.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph,

         46.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph,

         47.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         48.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

               II.      THE SEX TRAFFICKING OF JANE DOE S.W.

         49.         Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         50.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.


4811-3352-1848.1                                    7
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 8 of 19 PAGEID #: 518




         51.          This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         52.          This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         53.          Defendant denies the allegations contained in Paragraph 53 of Plaintiff’s

Complaint for lack of knowledge.

         54.          This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         55.          This paragraph contains a legal conclusion to which no response is required. To

the extent the Court considers a response is required, Defendant denies any allegations in this

paragraph against this Defendant.

         56.          This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         57.          This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

               III.      BEST WESTERN’S WILLFUL BLINDNESS TO HUMAN
                         TRAFFICKING AT ITS HOTELS AND PROPERTIES

         58.          Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs and denies any allegations in the title for Section III of this Complaint.

4811-3352-1848.1                                     8
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 9 of 19 PAGEID #: 519




         59.       Defendant denies the allegations contained in Paragraph 59 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         60.       Defendant denies the allegations contained in Paragraph 60 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         61.       Defendant denies the allegations contained in Paragraph 61 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         62.       Defendant denies the allegations contained in Paragraph 62 of Plaintiff’s

Complaint.

         63.       Defendant denies the allegations contained in Paragraph 63 of Plaintiff’s

Complaint.

         64.       Defendant denies the allegations contained in Paragraph 64 of Plaintiff’s

Complaint.

         65.       Defendant denies the allegations contained in Paragraph 65 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         66.       Defendant denies the allegations contained in Paragraph 66 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         67.       Defendant denies the allegations contained in Paragraph 67 of Plaintiff’s

Complaint.


4811-3352-1848.1                                9
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 10 of 19 PAGEID #: 520




         68.       Defendant denies the allegations contained in Paragraph 68 of Plaintiff’s

Complaint for lack of knowledge.

         69.       Defendant denies the allegations contained in Paragraph 69 of Plaintiff’s

Complaint for lack of knowledge.

         70.       Defendant denies the allegations contained in Paragraph 70 of Plaintiff’s

Complaint for lack of knowledge.

         71.       Defendant denies the allegations contained in Paragraph 71 of Plaintiff’s

Complaint for lack of knowledge.

         72.       Defendant denies the allegations contained in Paragraph 72 of Plaintiff’s

Complaint for lack of knowledge.

         73.       Defendant denies the allegations contained in Paragraph 73 of Plaintiff’s

Complaint for lack of knowledge.

         74.       Defendant denies the allegations contained in Paragraph 74 of Plaintiff’s

Complaint for lack of knowledge.

         75.       Defendant denies the allegations contained in Paragraph 75 of Plaintiff’s

Complaint for lack of knowledge.

         76.       Defendant denies the allegations contained in Paragraph 76 of Plaintiff’s

Complaint.

         77.       Defendant denies the allegations contained in Paragraph 77 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.




4811-3352-1848.1                               10
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 11 of 19 PAGEID #: 521




         78.         Defendant denies the allegations contained in Paragraph 78 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

         79.         Defendant denies the allegations contained in Paragraph 79 of Plaintiff’s

Complaint. Further, much of this paragraph is a legal conclusion to which no response is

required.

               IV.      MOTEL 9’S WILLFUL BLINDNESS TO HUMAN TRAFFICKING AT
                        ITS HOTELS AND PROPERTIES

         80.         Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs and denies any allegations in the title for Section IV of this Complaint

for lack of knowledge.

         81.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         82.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         83.         This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

               V.       ECONOMY INN’S WILLFUL BLINDNESS TO HUMAN
                        TRAFFICKING AT ITS HOTELS AND PROPERTIES




4811-3352-1848.1                                     11
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 12 of 19 PAGEID #: 522




         84.       Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs and denies the allegations in this title for Section V of this Complaint

for lack of knowledge.

         85.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         86.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge.

         85.       This paragraph contains no allegations against Defendant, thus no response is

required.      To the extent the Court considers a response is required, Defendant denies the

allegations in this paragraph, for lack of knowledge. Defendant notes Plaintiff’s Complaint is

incorrectly numbered and this allegation is identified as Paragraph 85 rather than 87. The

remaining paragraphs in Plaintiff’s Complaint remain incorrectly numbered.

                                         CAUSE OF ACTION

                                      COUNT ONE
                          VIOLATION OF THE TVPRA, 18 U.S.C. §1595
                                  (Against all Defendants)

         86.       Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         87.       Defendant denies the allegations contained in Paragraph 87 of Plaintiff’s

Complaint for lack of knowledge.




4811-3352-1848.1                                   12
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 13 of 19 PAGEID #: 523




         88.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 88 of Plaintiff’s Complaint.

         89.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 89 of Plaintiff’s Complaint.

         90.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 90 of Plaintiff’s Complaint.

                                           COUNT TWO
                                           NEGLIGENCE
                                        (Against all Defendants)

         91.       Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         92.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 92 of Plaintiff’s Complaint.

         93.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 93 of Plaintiff’s Complaint.

         94.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 94 of Plaintiff’s Complaint.




4811-3352-1848.1                                  13
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 14 of 19 PAGEID #: 524




         95.       Defendant denies the allegations contained in Paragraph 95 of Plaintiff’s

Complaint.

         96.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 96 of Plaintiff’s Complaint.

         97.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 97 of Plaintiff’s Complaint.

         98.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 98 of Plaintiff’s Complaint for lack of knowledge.

         99.       Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 99 of Plaintiff’s Complaint for lack of knowledge.

         100.      Defendant denies the allegations contained in Paragraph 100 of Plaintiff’s

Complaint for lack of knowledge.

         101.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 101 of Plaintiff’s Complaint.

                                     COUNT THREE
                             NEGLIGENCE – PREMISES LIABILITY
                                   (Against all Defendants)

         102.      Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.


4811-3352-1848.1                                   14
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 15 of 19 PAGEID #: 525




         103.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 103 of Plaintiff’s Complaint.

         104.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 104 of Plaintiff’s Complaint.

         105.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 105 of Plaintiff’s Complaint.

         106.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 106 of Plaintiff’s Complaint.

         107.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 107 of Plaintiff’s Complaint.

         108.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 108 of Plaintiff’s Complaint.

         109.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 109 of Plaintiff’s Complaint.




4811-3352-1848.1                                  15
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 16 of 19 PAGEID #: 526




         110.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 110 of Plaintiff’s Complaint for lack of knowledge.

         111.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 111 of Plaintiff’s Complaint.

                                           COUNT FOUR
                                       UNJUST ENRICHMENT
                                        (Against all Defendants)

         112.      Defendant reinstates and reincorporates by reference its responses contained in

the preceding paragraphs.

         113.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 113 of Plaintiff’s Complaint.

         114.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 114 of Plaintiff’s Complaint.

         115.      Much of this paragraph is a legal conclusion to which no response is required. As

to any factual allegation in this paragraph and as to this Defendant, Defendant denies the

allegations contained in Paragraph 115 of Plaintiff’s Complaint.

                                   AFFIRMATIVE AND OTHER DEFENSES

1.       Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations

and/or repose.

         2.        Plaintiff’s claims, in whole or in part, fail to state a claim upon which relief may


4811-3352-1848.1                                    16
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 17 of 19 PAGEID #: 527




be granted.

         3.        Plaintiff has failed to join all necessary and indispensable parties including those

with subrogation interests for having paid medical bills, for just adjudication.

         4.        Plaintiff’s injuries and damages, if any, which injuries and damages are

specifically denied, were caused by persons, firms, corporations or entities other than Defendant.

         5.        Plaintiff’s injuries and damages, if any, which injuries and damages are

specifically denied, were caused by persons, firms, corporations or entities over whom this

answering Defendant had and/or could have had no control.

         6.        To the extent that Plaintiff’s medical bills, lost wages or other damages have been

paid by another party, Plaintiff is not the real party in interest.

         7.        Plaintiff’s claims, causes of action and damages, if any, are the direct and

proximate result of unforeseeable conduct for which Defendant is not liable.

         8.        This Court lacks personal jurisdiction.

         9.        The damages sought by Plaintiff are attributable to one or more persons from

whom Plaintiffs do not seek recovery in this action.

         10.       Plaintiff’s claims are barred in whole or in part by the doctrines of waiver,

estoppel, laches or by the applicable statute of limitations.

         11.       Defendant asserts that Plaintiff’s claims should be barred as there has been a

failure or failures of a condition precedent for her to assert and/or maintain any action under the

statutes and theories she presents in her Complaint.

         12.       Defendant asserts the affirmative defense of illegality.

         13.       Defendant asserts the affirmative defense of fraud and misrepresentation.

         14.       Defendant specifically denies that they were engaged, individually and/or


4811-3352-1848.1                                    17
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 18 of 19 PAGEID #: 528




collectively in any venture (joint or otherwise) which directly or indirectly violated any statutory

or other rights of Plaintiff as alleged in the Complaint, thus all allegations and counts based upon

such theories should be dismissed.

         15.       Defendant specifically denies that they knowingly or reckless disregarded, aided,

abetted or were aware of any alleged means of force, threats of force, fraud, and/or coercion

toward Plaintiff or in violation of any statutory or other rights of the Plaintiff as alleged in the

Complaint, thus all allegations and counts based upon such theories should be dismissed.

         16.       Defendant specifically denies that they knowingly adopted or ratified any alleged

means of force, threats of force, fraud and/or coercion towards Plaintiff or in violation of any

statutory or other rights of the Plaintiff as alleged in Plaintiff’s Complaint, thus all allegations

and counts based upon such theories should be dismissed.

         17.       Defendant denies that it knowingly or unknowingly aided, abetted or participated

in a joint venture with any other party or person regarding the allegation in Plaintiff’s Complaint.

         18.       Defendant did not have knowledge, actual, implied, constructive or otherwise, of

an was not in a position to have knowledge of the activity, actions, and conduct made the subject

of Plaintiff’s allegations and as such was unable to intervene, address, report and or/prevent the

same.


          19.      Defendant affirmatively alleges, in the alternative, that Plaintiff lack a reasonable

good faith basis to bring this claim, thereby entitling it to an award of attorney’s fees and costs.

         20.       Defendant states that Plaintiff is not entitled to either punitive damages and/or

attorney’s fees.

         21.       Defendant reserves the right to assert additional affirmative and other defenses as

they become known during the course of discovery.

4811-3352-1848.1                                    18
Case: 2:19-cv-01194-ALM-EPD Doc #: 78 Filed: 03/30/20 Page: 19 of 19 PAGEID #: 529




         22.       Defendant did not have actual, implied or constructive knowledge of Plaintiff’s

circumstances and/or the conduct or activities of Plaintiff’s alleged tracker and, as a result, was

unable to intervene, address, or report any allegations.

         WHEREFORE, Defendant Best Western International, Inc. respectfully requests that

Plaintiff’s Complaint be dismissed with prejudice, for the costs expended herein including

reasonable attorneys’ fees, for trial by jury, and for any and all other relief to which Defendant

may be entitled.


                                          JURY DEMAND

         Defendant Best Western International, Inc. requests a trial by jury on all issues raised in

Plaintiff’s Complaint.

                                                 Respectfully submitted,

                                                 /s/ Judd R. Uhl
                                                 Judd R. Uhl (0071370)
                                                 Aimee E. Muller (0095352)
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 250 East Fifth Street, Suite 2000
                                                 Cincinnati, OH 45202
                                                 judd.uhl@lewisbrisbois.com
                                                 aimee.muller@lewisbrisbois.com
                                                 Phone: (513) 808-9911
                                                 Fax: (513) 808-9912
                                                 Attorney for Defendant
                                                 Best Western International, Inc.


                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 30th, 2020 a copy of the foregoing has been sent to
counsel of record by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.
                                           /s/ Judd R. Uhl
                                           Judd R. Uhl (0071370)



4811-3352-1848.1                                  19
